 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                       10 CR 416 (VM)
          -against-              :                    DECISION AND ORDER
                                 :
DIOGENES DE JESUS SIERRA,        :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      On February 7, 2014, defendant Diogenes De Jesus Sierra

(“De Jesus Sierra”) was convicted of one count of conspiracy

to distribute heroin in violation of 21 U.S.C. § 846 and one

count   of    distribution     and       possession       with    intent     to

distribute heroin in violation of 21 U.S.C. § 841(b)(1)(C).

De Jesus Sierra was sentenced to a term of 360 months for

each count, to run concurrently. (See Dkt. No. 123.) He is

currently serving his sentence at F.C.I. Fort Dix.

      Pending before the Court are two issues for resolution:

(1) De Jesus Sierra’s May 20, 2020 motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (see Dkt. No.

134);   and    (2)   De    Jesus     Sierra’s    letter1         moving    for

compassionate    release    under    18    U.S.C.     §   3582(c)(1)       (see




1 The letter is dated November 20, 2020. However, the letter must have

been submitted to the Court on a later date because the letter includes
an email dated November 29, 2020 as an exhibit. (See attached letter.)
Nonetheless, for the reasons discussed in Section II, infra, this
discrepancy is inconsequential.


                                     1
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 2 of 17



attached letter). For the reasons set forth below, the Court

DENIES both motions.

      I.   Motion for Sentence Reduction

      In 2014, the United States Sentencing Commission issued

Amendment 782, which reduces the offense levels for certain

controlled-substance     offenses     by   two   levels.   See    U.S.

Sentencing Guidelines Manual supp. to app. C, amend. 782 (U.S.

Sentencing Comm’n 2016). In particular, “Amendment 782 of the

Guidelines amended the drug quantity table in U.S.S.G. § 2D1.1

but left U.S.S.G. § 4B1.1 unaffected.” United States v.

Valentine, No. 11 CR 626, 2015 WL 13845163, at *1 (S.D.N.Y.

Apr. 16, 2015). This amendment was subsequently retroactively

applied through Amendment 788. See U.S. Sentencing Guidelines

Manual supp. to app. C, amend. 788 (U.S. Sentencing Comm’n

2016).

      Under 18 U.S.C. § 3582(c)(2), a district court may reduce

the sentence of “a defendant who has been sentenced to a term

of   imprisonment   based    on   a   sentencing   range   that   has

subsequently been lowered by the Sentencing Commission . . .

if such a reduction is consistent with application policy

statements issued by the Sentencing Commission.” A defendant

is precluded from a sentence reduction, however, when the

defendant’s “sentence was not ‘based on’ the reduced Section




                                  2
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 3 of 17



2D1.1,       but    rather    on     the       unaffected     Section     4B1.1.”

Valentine, 2015 WL 13845163, at *1.

       Here, De Jesus Sierra was sentenced as a Career Offender

pursuant to U.S.S.G. § 4B1.1(b)(1). Accordingly, due to his

Career Offender status, Amendment 782 does not have the effect

of lowering his applicable Guidelines range. De Jesus Sierra

is therefore ineligible for a sentence reduction under 18

U.S.C. § 3582(c)(2).

       II.    Motion for Compassionate Release

       As a threshold matter, the Court assumes for the sake of

argument      that    De   Jesus     Sierra      satisfied       the   exhaustion

requirement. A defendant may not seek relief in court under

Section      3582    until     (i)    he       has   “fully      exhausted    all

administrative rights” within the Bureau of Prisons, or (ii)

30 days have lapsed since he submitted a request for release

to the warden. United States v. Battle, 05 Cr. 377, 2020 WL

2306482, at *1 (S.D.N.Y. May 8, 2020) (citing 18 U.S.C. §

3582). De Jesus Sierra attaches as an exhibit to his letter

motion an email, sent to the warden and dated November 24,

2020, requesting release. (See attached letter.) While there

is some uncertainty as to the date on which the instant motion

was submitted, and thus whether thirty dates had lapsed since

the November 24 email, the Court does not need to resolve

this     uncertainty.        Even    assuming        that   De    Jesus    Sierra


                                           3
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 4 of 17



satisfied    the    exhaustion        requirements,        he     has     failed    to

establish that the circumstances of his case entitle him to

the relief he seeks.

      To   grant      a    sentence       reduction       under      18    U.S.C.    §

3582(c)(1),     the       Court    must   find     that    “extraordinary          and

compelling reasons warrant such a reduction.” Under this

provision, courts are authorized “to consider the full slate

of extraordinary and compelling reasons that an imprisoned

person     might    bring        before   [the     court]       in    motions      for

compassionate release.” United States v. Brooker, 976 F.3d

228, 237 (2d Cir. 2020).

      De Jesus Sierra argues that his motion for compassionate

release should be granted because he is fifty-nine years old;

has   medical      conditions       including      hiatal       hernia,        chronic

sinusitis,      arthritis,         chronic     acidity,     severe         insomnia,

hypertension, knee issues, and sleep apnea; has completed 35%

of his sentence; has only one disciplinary incident recorded

against him during his eleven years of incarceration; and has

participated       in     various     programming,         such      as    for    drug

treatment. (See attached letter.) However, based on the facts

presented     here,        the    Court       is   unpersuaded          that     these

circumstances       satisfy        the    extraordinary         and       compelling

standard.




                                          4
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 5 of 17



       First, although older adults are at greater risk of

hospitalization or death due to COVID-19, the “greatest risk

for severe illness from COVID-19 is among those aged 85 or

older.”     See    Coronavirus       Disease     2019     (COVID-19):    Older

Adults,     Centers        for    Disease     Control      and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Dec. 13, 2020).

But at fifty-nine years of age, De Jesus Sierra does not fall

within that age group.

       In addition, De Jesus Sierra’s medical conditions are

generally not conditions that put afflicted individuals at

risk   of   serious        illness    from    COVID-19.     See   Coronavirus

Disease     2019     (COVID-19):       People     With     Certain     Medical

Conditions,        Ctrs.    for     Disease     Control    and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                          (last

updated     Dec.    29,     2020)    (listing    cancer,     chronic    kidney

disease,     chronic        obstructive       pulmonary      disease,     down

syndrome, heart conditions, immunocompromised state, obesity,

severe obesity, pregnancy, sickle cell disease, smoking, and

type 2 diabetes as conditions placing adults at increased

risk of severe illness).

       Moreover, the fact that De Jesus Sierra has served 35%

of his sentence is also insufficient to establish compelling


                                        5
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 6 of 17



and extraordinary circumstances. De Jesus Sierra cites to

United States v. Legarde, No. 19 CR 145 (E.D. Va. June 29,

2020) (order reducing sentence), as support for his motion on

the grounds that the defendant in Legarde had served less

than half of his sentence and was granted release. But in

Legarde, the defendant was sentenced to a mandatory minimum

of sixty months’ imprisonment, which was subsequently reduced

to thirty-three months’ imprisonment, and he had served 48%

of that sentence (sixteen months). Id. at 2. More importantly,

the defendant in Legarde also had numerous serious heart

conditions, which put him at an increased risk of severe

illness resulting from COVID-19. Id. It was the defendant’s

heart conditions that primarily constituted the extraordinary

and compelling reasons found by the Legarde Court -- not the

percentage of sentence already served. Id. at 4-5.

      Furthermore, the Court is unpersuaded that De Jesus

Sierra’s    institutional    record       establishes      entitlement    to

compassionate    release     under       Section   3582.    Congress     has

expressly instructed that “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t). The Court commends De Jesus

Sierra’s rehabilitative efforts but finds that these efforts

do   not,   either   alone   or   in     combination    with    the   other

circumstances    he    cites,     meet      the    “extraordinary        and


                                     6
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 7 of 17



compelling” standard. See, e.g., United States v. Saleh, No.

93 CR 181, 2020 WL 3839626, at *4 (S.D.N.Y. July 8, 2020)

(recognizing a defendant’s commendable institutional record

but denying release).

       Finally, it is not apparent that a sentence reduction

would be consistent with the sentencing factors set forth in

18 U.S.C. § 3553(a), particularly in light of De Jesus

Sierra’s status as a Career Offender and the magnitude of his

crime. See 18 U.S.C. § 3582(c)(2) (noting that the court “may

reduce the term of imprisonment . . . after considering the

factors set forth in section 3553(a) to the extent that they

are applicable”). However, the Court does not need to reach

this   issue   because   it   has   concluded   that   there   are   no

extraordinary     and    compelling     circumstances     warranting

release. See United States v. Roney, No. 20-1834, 2020 WL

6387844, at *1 (2d Cir. Nov. 2, 2020).

                              I.    ORDER

       Accordingly, for the reasons stated above, it is hereby

       ORDERED, that the motion by defendant Diogenes De Jesus

Sierra (“De Jesus Sierra”) for a sentence reduction under 18

U.S.C. § 3582(c)(2) is hereby DENIED; and it is further

       ORDERED, that De Jesus Sierra’s motion for compassionate

release under 18 U.S.C. § 3582(c)(1) is DENIED.




                                    7
 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 8 of 17



     The Clerk of Court is hereby directed to mail this Order

to Diogenes De Jesus Sierra, Register Number 63319-054, at

F.C.I. Fort Dix, P.O. Box 2000, Joint Base MDL, NJ 08640.

SO ORDERED.

Dated:     New York, New York
           2 February 2021

                                      _________________________
                                            VICTOR MARRERO
                                                U.S.D.J.




                                  8
       Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 9 of 17




                                  Diogenes Sierra
                                Reg. No. 63319-054
                                    FCI Ft. Dix
                                   P.O. Box 2000
                             Joint Base MDL, NJ 08640

                                                                November 20, 2020

UNITED STATES DISTRICT COURT
Southern District of New York
VICTOR MARRERO
United States District Judge
40 Centre Street
New York, New York 10007

Re:    Petition for Compassionate Release/Reduction in Sentence
       in accordance with the First Step Act
       and 18 U.S.C. § 3582(c)(l)(A).

Sir:
                                     PERSONAL DATA

Diogenes Sierra,
59 years of age and 360 month sentence,
35 percent of sentence completed,
One incident report in 2010 (self defense),
Mr.    Sierra's       work     history       is      in   institution      facilities,
including: landscaping, and sanitation
Mr.    Sierra has the following programming:                     ESL,   GED,    Business,
Cinemetography, Drug Abuse, Drug Treatment and HVAC.
Mr. Sierra has the following medical conditions: Hiatal Hernia,
Chronic Sinusitis, Arthritis, Chronic Acidity, Severe Insomnia,
Hypertension, Cartiledge in knee disability, and Sleep Apnea.


                                    BACKGROUND DATA

       Under 18 U.S.C.             § 3582(c)(l)(A),        a    sentencing court,       on
motion    of    the    Director       of   Prisons,       may    reduce   the    term   of
imprisonment of an inmate under the Comprehensive Crime Control
Act of 1984.
       The     BOP    uses    18    U.S.C.       §   3582(c)(l)(A) . in        particular
"extraordinary or compelling" circumstances which could not


                                             1
        Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 10 of 17


reasonably          have           been        foreseen                  by   the    court          at     the     time       of
sentencing.               The          COVID-19             pandemic               has     been          recognized          by
courts,         and           wardens,              around                the       nation           as         just        such
"extraordinary and compelling reasons".
      On December 21, 2018, the President signed the First Step Act
into law.           Among the criminal justice reforms, Congress amended
18 U.S.C.           §    3582(c)(l)(A)(i)                           to    provide         the       sentencing          judge
jurisdiction             to        consider            a        defense          motion         for       Reduction           in
Sentence            (RIS               or         'Compassionate                     Release')                  based         on
"extraordinary                or       compelling"                  reasons         whenever          "the       defendant
has     fully           exhausted             all       administrative                    rights           to    appeal        a
failure       of        the    Bureau             of       Prisons            to    bring        a       motion        on    the
defendant's             behalf,"             or    after            "the      lapse       of     30 days          from the
receipt        of       such       a        request         by       the      warden        of       the    defendant's
facility,        whichever · is earlier[.]";                                    First     Step Act of 2018,                    §
603(b),        Pub.       L.       115-391,             132          Stat       5194,      5239          (December           21,
2018).       Se-e.: i:..xJ...; .t-1         A a,,uJ t;yJ-,~b·,+ 13.
      The    First        Step          Act       not       only          gave      prisoners             the     right       to
petition         the       court             directly               for       compassionate                release,          the
legislation also                   required            the          BOP to report               to Congress after
one year on the use of compassionate release;                                                       See: 18 U.S.C.             §
3582(d)(3),             a clear indication that Congress intended                                                 for more
individuals               to           receive             compassionate                   release              than         had
previously.
      The court has discretion to reduce the term of imprisonment
imposed in this case after considering the factors set forth in
18 U.S.C.           §    3553(a)             to   the extent                  they are applicable,                      if it
finds       that               "extraordinary                        and      compelling             reasons       warrant
such a       reduction                        and      that          such a         reduction is consistent
with        applicable             policy           statements                  issued         by     the       Sentencing
Commission."
      In 28 U.S.C.             § 994(t),                Congress delegated to the Sentencing
Commission tne authority to "describe wnat should be considered
'extraordinary and                      compelling reasons'                         for     sentence reduction,
1ncluct1ng tne                criteria            to       be       applied         and    a     list       of    specific
examples."



                                                                2
           Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 11 of 17


      District courts around the country have found that the COVID-
19 pandemic, and the attendant and increased risk to vulnerable
inmates          such     as        Mr.Sierra       and         other    elderly         inmates     to     be
"extraordinary and                   compelling            reasons"      to    grant       compassionate
release.           See; United States v LeGarde, l:19-cr-145, Docket No.
53 (E.D. Va, June 29, 2020, O'Grady, J. presiding) which granted
compassionate release                     to a     54 year old defendant who was LESS
than half-way through his sentence.
      As    is     relevant          here,       the       examples       of    "extraordinary             and
compelling          reasons          in    U.S.S.G.         §    lBl.13       include      Mr.     Sierra's
circumstances.                 The        recent    ruling         from       the    Second      Circuit's
Court of Appeals, in, United States v Zullo, No. 19-3218, makes
the argument very clear.                         That court tounct that, absent updated
guidance from the Sentencing Commission                                   (USSC -         which has not
occurred),         the First Step Act freed district courts to consider
ANY    potentially              extraordinary              and     compelling            reasons     that     a
defendant might raise for compassionate release.
      The First Step Act,                   eriacted prior to the COVID-19 Pandemic,
included         descriptions              and     statements           that    indicated          that     the
very purpose of the First Step Act was "improving application of
compassionate release" to the point that the relevant portion of
the        First    Step        Act       was     called            "Increasing            the     Use     and
Transparency of Compassionate Release".
      Congress did not view this as a - minor change.                                       In fact, one
notes         that         "Congress-persons                      called            it     'expand[ing],
expedit[ing], and improving compassionate release."                                           See; 4 164
Congressional             Record           S7774       (daily       ed.        December       18,        2018,
statement          of Senator Ben Cardin,                        and 164 Congressional Record
Hl0346, Hl0362 (December 20,                           2018,      statement of Representative
Jerrold Nadler."


                                                 RELEASE PLAN

If    Mr.        Sierra        is    granted        compassionate              release       and    is     not
deported, he will live with his sister, Ruth Sierra at 1875 Vale
Dr. Clementon, FL 34711, Phone number (352)250-7118



                                                       3
           Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 12 of 17


Mr. Sierra will have help from his sister in finding employemnt,
Mr.    Sierra        is     unsure       at     this           time how he will                obtain heal th
insurance.


                                                CONCLUSION


      Mr.     Sierra        qualifies           for        consideration               under       the    revised
amendment           of     PS        5050.50.          The          amendment         revises        the        BOP's
guidance           on      what        should        be        considered             "extraordinary              and
compelling reasons"                    which bring about circumstances that could
not have been                   foreseen        by        the        court       at    the     time        of     his
sentencing.
      Petitioner is a second-time offender with a LOW Pattern and
custody           score.         Mr.     Sierra        has          one    disciplinary            or    incident
report throughout his over eleven years of incarceration.                                                         Mr.
Sierra has maintained his employment in landscaping.
      This        threat        is     real.          Mr.           Sierra       incarceration                which
prevents him              from him being able                        to    protect      himself from              the
growing           COVID-19            threat                    a     threat          that     can       be      life
threatening to someone of his age is a threat that must be taken
seriously.           Even if Mr.           Sierra would                    contract COVID-19 and not
die, he is still subject to life-long debilitating conditions
that would threaten his health.
      It     is    clear        that     the     COVID-19                 pandemic      is     considered          by
courts        around        the        nation         as        "extraordinary               and     compelling
reasons"           for      Compassionate                 Release,           as       required          under      PS
5050.50.
      This         letter             complies             with            Mr.        Sierra's           required
Administrative Remedy Process in accordance with the First Step
Act.
      Therefore,           for the reasons stated herein, Petitioner request
that        you,    upon        receipt,          submit              a    Motion       for    Compassionate
Release/Home              Confinement/Reduction                       of     Sentence,         utilizing           18
U.S.C. § 3582(c)(l)(A)(i) on behalf of Mr. Sierra.




                                                           4
     Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 13 of 17




Respectfully submitted,




/):40~ e/4o,hhN /if23/)t?
Diogenes De Jesus Sierra
63319-054




                                  5
Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 14 of 17
                 Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 15 of 17


TRULINCS 63319054 - SIERRA, DIOGENES DE JESUS - Unit: FTD-P-A




 FROM: AW Administrations
TO: 63319054 SIERRA, DIOGENES DE JESUS
.SUBJECT: RE :***lnmate to Staff Message***
 DATE: 11/29/2020 11 :32 PM

You sent your message addressed to the Warden to an Associate Warden's mailbox. Nonetheless, by copy of this message,
your request for Compassionate Release/Reduction in Sentence (RIS) was forwarded to the RIS Coordinators for review and
follow up .

>» ~"!"SIERRA, ~"!DIOGENES DE JESUS" <63319054@inmatemessage.com> 11/24/2020 11 :13 AM»>
To: Warden Ortiz
Inmate Work Assignment: N/A

***Inmate Message Below***

Petition to request the Warden to submit a motion for a compassionate release/reduction in sentence, due to the Covid -19
pandemi'c here at Fort Dix Low with over 248 inmates currently infected. This request is in accordance with 18 U.S.C . 3582 (c)
(1 )(a) as amended by the First Step act of 2018 and Program statement 5050.50 as amended .
         '
Thank you ,
Diogenes De Jesus Sierra
Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 16 of 17
                Case 1:10-cr-00416-VM Document 136 Filed 02/02/21 Page 17 of 17




13cfurc completing ti.is sheet, ph:asc review Program Statemrnt 5050.50, Compassion:ue Rclcasc / Rcduct.ion In SrnH:ncc, available in the
bw library.

                                      COMP,\SSIO N .r\ TE REL EASE/REDUCT ION IN SENTENC E



, -"1E   /)/o ')£1YE: '!. S:, e;. ,1, 1/JN1Tl£ a                            1tec" jJJ>      ';!? 1           oxrc   "7 JI 2 t!J
Who is )'Our Phys ician (cirdc): £atd      Swun        Sood         C:hinwalla   C::::WJ;,Q,.ffi
Choose One Criteria: You can only apply under          Q.111:   criteria.

Exrr:rnrd inarr/ Compellinl,l Circu m srnnccs:



-~Modic,!~::::::::::.,, c!~t:~~~:JL '~~:'.;;,,p,~!,cu..,,, n)h,,                                                                      Cz__,,_
         -t-D<·bilitatcd :-- It-di ca l Condition - Illness that has vnu p:ini:dly (50%) or rnmpletcly ( I 00% ) disabled .

_ _ Elderly Inmates

          ___ ·'New Law" Eldcrly Inmates - iO ye.1rs o ld or older , and st:r\'ed 30 yca rs or more of senrt: ncc.

          _ _ Elderly with ;\Jcuic:il Conditions - 65 years old o r older :md served at lcast 50% of sentence.

         _ _ Uthcr Elderly Inmate- 65 years or older and served at least i 5% uf scnrencc or the grcater llf IO 1·cars

_ _ Death or Incapacitation of the Family l'vlember Caregiver of ;m inmate's dependent child- provide verifiab le docun1e111 :1t11 11 1
rhc child is ''sud,knly" without :1 carctaker, rh,· family memb<·r is in an incapacit:ncd stare and unable ro care for the child.

_ _ Incapacitatiou of a Spouse or Partner - prm·ick· vcrifmblc medical documentation of incnpacira1cd state.

To be completed by inmate:




Proposed Rc!t;ase Plan (Must have ALL of the following):
                                                                                                                                      X \_,).).. 'i \ \ l(   t,i.__)'..__

                   ~~a~m0i~~: t,1
:---!amc and contact information of~whn you will li,·c with, and dw last rime you , pokc tu this pc.:'.rn about your re leas, pbn :

                                                                                                   \';;'1$    Vi\-\:~ 3){,C\Qvwvµ=fl
:\dd ress uiwhcrc you will be living:       l2:V)S: t/M§> Yr[,                     Q \Q A,/Y\t2Y(p'}.....-,     3-::L- :3\!7 \,__\~---
\'vhcre will you receive medical rrcarmcnt (if <1pplicable):                                          DOCl}):-:C •
.-\cldirional Cnmmcnrs:
                                                                              \            ,
How will you pay for your mcuical trcatmcnt (if a1)11licablc):_~·~ -~,_-Q_n_,....'\_,~H--~--
                                                                                           ·-.t~~~-..-
                                                                                                             '"\\~_0'('-J'~--~•----------
                                                                                                                     \      \




Updated 6/30/2020
